                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                               :
 ROBERT V. PENTLAND,                           :
      Petitioner,                              :         CASE NO. 3:18-cv-561 (MPS)
                                               :
         v.                                    :
                                               :
 MULLIGAN, et al.,                             :
      Respondents.                             :         NOVEMBER 5, 2018
                                               :
_____________________________________________________________________________

                   RULING ON RESPONDENTS’ MOTION TO DISMISS

       Petitioner Robert V. Pentland challenges his 2011 state conviction for witness tampering

in this habeas corpus action filed pursuant to 28 U.S.C. § 2254. He asserts two claims:

ineffective assistance of counsel and prosecutorial misconduct. The respondents move to

dismiss the petition on three grounds: (1) the petitioner is not in custody on the sentence he

challenges, (2) the petition was untimely filed, and (3) the petitioner has not exhausted his state

court remedies. For the reasons that follow, the respondents’ motion is granted and the petition

is dismissed.

I.     Background

       The petitioner was arrested in December 2010 on charges of witness tampering.

Pentland v. Commissioner of Correction, 176 Conn. App. 779, 782, 169 A.3d 851, 853, cert.

denied, 327 Conn. 978, 174 A.3d 800 (2017). The charges were tried to the court. The

petitioner was found guilty on two counts of witness tampering and was sentenced to a total term

of imprisonment of one year. The petitioner served his sentence from December 20, 2010, until
December 19, 2011. Id. at 783, 169 A.3d at 854.

       During this time, however, the petitioner also was being held in lieu of bond on several

other charges relating to sexual assault of a minor from 1998 to 2009. After the sentence on the

witness tampering charges ended, the petitioner continued to be held in lieu of bond on the

sexual assault charges. Id., 169 A.3d at 854.

       In 2012, the petitioner entered a guilty plea on the sexual assault charges and was

sentenced to a total effective term of imprisonment of eighteen and one-half year followed by

twenty-five years of probation. Id., 169 A.3d at 854.

       On May 22, 2015, the petitioner filed a state habeas action challenging the 2011

conviction for witness tampering, Pentland v. Warden, State Prison, No. CV15-4007248-S. The

petitioner argued that he had been denied effective assistance of counsel. Resp’ts’ Mem. App.

A, ECF No. 14-3 at 31-55. On March 29, 2016, the state court dismissed the petition on the

ground that the petitioner was not in custody on the witness tampering conviction at the time he

filed the petition. Id., ECF No. 14-3 at 56. On September 26, 2017, the Connecticut Appellate

Court affirmed the dismissal, Pentland, 176 Conn. App. at 788, 169 A.3d at 856, and the

Connecticut Supreme Court denied certification to appeal. Pentland v. Commissioner of

Correction, 327 Conn. 978, 174 A.3d 800 (2017).

II.    Discussion

       In opposition to the motion to dismiss, the petitioner addresses two of the grounds in the

motion to dismiss, the in custody requirement and exhaustion of state court remedies, and then

proceeds to discuss the merits of the petition. He does not address the respondents’ argument

that the petition was untimely filed.


                                                2
       A.      “In Custody” Requirement

       “The federal habeas statute gives the United States district court jurisdiction to entertain

petitions for habeas relief only from persons who are ‘in custody in violation of the Constitution

or laws or treaties of the United States.’” Maleng v. Cook, 490 U.S. 488, 490 (1989). The

petitioner bears the burden of demonstrating the court’s jurisdiction. See Thompson v. County of

Franklin, 15 F.3d 245, 249 (2d Cir. 1994) (noting that jurisdictional requirements must be

affirmatively stated in the record). This jurisdictional requirement has been interpreted to require

that the petitioner be “in custody” under the conviction or sentence he is challenging at the time

he filed the petition, Maleng, 490 U.S. at 490-91, or under a consecutive sentence imposed at the

same time as the conviction or sentence being challenged. See Garlotte v. Fordice, 515 U.S. 39,

41 (1995). Once the sentence for a particular conviction has fully expired, a habeas petitioner is

no longer in custody on that conviction. Maleng, 490 U.S. at 492.

       The Supreme Court permits a challenge to an expired sentence where the expired

sentence is one of a series of consecutive sentences. Garlotte, 515 U.S. at 45-47. In the case of

consecutive sentences, habeas relief on any one of the sentences will reduce the total

incarceration time for the petitioner. Id. at 47. In this case, the petitioner’s two sentences are not

consecutive. His sentence on the witness tampering charges ended in December 2011. He was

not sentenced on the sexual assault charges until 2012. The petitioner argues, however, that

because he remained in custody in lieu of bond from the end of his sentence for witness

tampering until he was sentenced on the sexual assault charges, he had a continuous period of

custody and, therefore, that the holding in Garlotte applies. The Supreme Court has not




                                                  3
extended the holding of Garlotte beyond consecutive sentences and there are no reported cases

from courts within the Second Circuit doing so.

       Connecticut statutes provide that if the petitioner’s 2011 sentence were reversed on

appeal and if during the period of that sentence he had also been held in lieu of bond on other

charges, then the time served on the 2011 sentence would be credited toward any new sentence

as presentence custody time. See Conn. Gen. Stat. § 18-98d(a)(1)(B) (“if a person is serving a

term of imprisonment at the same time such person is in presentence confinement on another

charge and the conviction for such imprisonment is reversed on appeal, such person shall be

entitled, in any sentence subsequently imposed, to a reduction based on such presentence

confinement….”). Thus, any order vacating the 2011 sentenced would shorten the petitioner’s

confinement on his current sentence.

       However, the fact that an expired sentence has been used to enhance a current sentence is

insufficient to render the petitioner “in custody” on the expired sentence. See Garlotte, 515 U.S.

at 45 (“We held [in Maleng] that the potential use of a conviction to enhance a sentence for

subsequent offenses did not suffice to render a person ‘in custody’ within the meaning of the

habeas statute”) (citing Maleng, 490 U.S. at 492). The proper procedure to assert this challenge

is to challenge the current sentence as illegally enhanced by the unlawful prior

conviction. See Garlotte, 515 U.S. at 45 n. 4; Curtis v. United States, 511 U.S. 485, 512 & n. 7

(1994); Williams v. Edwards, 195 F.3d 95, 96 (2d Cir. 1999). The respondents’ motion to

dismiss is granted on the ground that the Court lacks jurisdiction to entertain the petition because

the petitioner is not in custody on the 2011 conviction.




                                                  4
       The Court will not construe this petition as seeking relief from the petitioner’s 2012

sentence as the petitioner has two pending state habeas petitions directed to the 2012 sentence.

See Resp’ts’ Mem. App. J & K, ECF Nos. 14-12 & 14-13;

civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?DocketNo=TSRCV164008403S;

civilinquiry.jud.ct.gov/CaseDetail/PublicCaseDetail.aspx?DocketNo=TSRCV174008701S. If

the Court were to construe this petition as addressing the 2012 conviction, the petitioner may not

be able to challenge that conviction on the grounds asserted in the state habeas petitions once he

completes the exhaustion process in state court. See 28 U.S.C. § 2244(b)(3)(A) (petitioner

cannot file second or successive petition without first obtaining authorization from the court of

appeals).

       B.      Statute of Limitations

       Even if Court had concluded that the petitioner was “in custody” on the 2011 conviction,

he could not obtain habeas relief with respect to that conviction because the petition is untimely.

Congress has imposed a one year statute of limitations on federal petitions for writ of habeas

corpus challenging a judgment of conviction imposed by a state court. See 28 U.S.C. §

2244(d)(1). The one year limitations period commences when the petitioner’s conviction

becomes final. That date is defined as the completion of the direct appeal or the conclusion of the

time within which an appeal could have been filed, id., and may be tolled for the period during

which “a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2); see also

Williams v. Artuz, 237 F.3d 147, 151 (2d Cir.), cert. denied, 534 U.S. 924 (2001).

       The petitioner was sentenced on December 9, 2011. He did not file a direct appeal of his


                                                 5
conviction within the twenty days allotted to do so under state law. See Conn. Practice Book, §

63-1. Thus, the limitations period commenced on December 30, 2011, and ended on December

30, 2012. The petitioner did not file a state habeas petition challenging the 2011 conviction until

May 22, 2015, over two years after the limitations period expired. Thus, the filing of the state

habeas petition does not toll the limitations period. See Guman v. Payant, No. 06-CV-

6315(BMC), 2006 WL 3535782, at *2 (E.D.N.Y. Dec. 7, 2006) (motions filed after limitations

period expired do not toll limitations period).

       To equitably toll the limitations period, the petitioner must show that extraordinary

circumstances prevented him from filing his petition on time and that he acted with reasonable

diligence during the entire period he seeks to have tolled. Holland v. Florida, 560 U.S. 631, 649

(2010). The petitioner does not raise any equitable tolling argument in his opposition papers.

Thus, he has identified no extraordinary circumstances warranting equitable tolling, the petition

is time-barred.

II.    Conclusion

       The respondents’ Motion to Dismiss [ECF No. 14] is GRANTED. The Court concludes

that an appeal of this order would not be taken in good faith. Thus, a certificate of appealability

will not issue. The petitioner’s motion [ECF No. 20] is DENIED as moot.

       The Clerk is directed to enter judgment in favor of the respondents and close this case.

       SO ORDERED this 5th day of November 2018, at Hartford, Connecticut.

                                              ________/s/_____________________
                                              Michael P. Shea
                                              United States District Judge




                                                  6
